Conviction is for the manufacture of intoxicating liquor with punishment of one year in the penitentiary.
Appellant seeks enlargement from custody pending appeal upon a bond purported to have been executed in conformity to Article 904 or our C.C.P. The bond is approved by the sheriff only. It *Page 146 
fails to also have the approval of the trial judge. In this respect it is defective, and no jurisdiction was conferred upon this court by reason thereof. See Article 904 C.C.P., Chumley v. State, 83 Tex.Crim. Rep., 201 S.W. 176; King v. State,83 Tex. Crim. 304, 203 S.W. 52; Johnson v. State,83 Tex. Crim. 376, 203 S.W. 903; Gray v. State, 88 Tex. Crim. 1,224 S.W. 513.
For the defect in the bond heretofore pointed out this appeal must be dismissed.
Dismissed.
                          ON REHEARING.                         April 16, 1924.